[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]RESPONSE TO MOTION FOR CLARIFICATION
1. There was no order of payment beyond the finding of an amount. Defendant's testimony indicated there was no source from which payment could be made at the date of hearing.
2. Earning capacity was not considered as a significant factor in determination of the child support/alimony order in that Mr. Steben's treatment for alcohol abuse and its interference with his ability to find and keep employment on an immediate basis was the overriding factor which the Court applied.
3. The order is unallocated.
4. On the date of hearing defendant was unemployed and no determination of whether he would receive benefits had been made. He testified he was willing to make such weekly payment. The guideline schedule was not applied.
5. These subject areas were addressed in the defendant's testimony at a full hearing on this matter. There was no request by plaintiff at that hearing that the Court include in its orders any directive regarding further discovery. If there are any interrogatories or requests for production on file addressing some or all of these areas, defendant is aware of his continuing duty to disclose. The Court will not add to its orders of February 14, 1995.
Santos, J. CT Page 2906